
	

113 HRES 147 IH: Calling for the release of United States citizen Saeed Abedini and condemning the Government of Iran for its persecution of religious minorities.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Cassidy (for
			 himself, Mr. Labrador,
			 Mr. Waxman,
			 Ms. Bonamici,
			 Mr. Franks of Arizona,
			 Mr. Harris,
			 Mr. Meadows,
			 Mr. Simpson,
			 Mr. Aderholt,
			 Mrs. Hartzler,
			 Mr. McHenry,
			 Mr. Bachus,
			 Mr. Garrett,
			 Mr. Jones,
			 Mr. Weber of Texas,
			 Mr. Roskam,
			 Mr. Westmoreland,
			 Mr. Fincher,
			 Mr. Holt, Mr. McGovern, Mr.
			 Buchanan, Mr. Benishek,
			 Mr. Stockman,
			 Mr. Huelskamp,
			 Mr. Cramer,
			 Mr. Hultgren,
			 Mr. Bentivolio,
			 Mr. Pitts,
			 Mr. Bridenstine,
			 Mr. Neugebauer,
			 Mr. Schock,
			 Mr. Latta,
			 Mr. Nunnelee,
			 Mr. Burgess,
			 Mr. King of New York,
			 Mr. Webster of Florida,
			 Mr. Johnson of Ohio,
			 Mr. Palazzo,
			 Mr. Scalise,
			 Mr. Lankford,
			 Mr. Olson,
			 Mrs. Lummis,
			 Mr. Mullin,
			 Mr. Long, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the release of United States
		  citizen Saeed Abedini and condemning the Government of Iran for its persecution
		  of religious minorities.
	
	
		Whereas Saeed Abedini has been sentenced to 8 years in
			 prison in Iran after being tried for his religious beliefs and convicted for
			 undermining the Government of Iran;
		Whereas Iran is a member of the United Nations and a
			 signatory of the United Nations Universal Declaration of Human Rights;
		Whereas Article 18 of the Universal Declaration of Human
			 Rights states that Everyone has the right to freedom of thought,
			 conscience, and religion; this right includes freedom to change his religion or
			 belief, and freedom either alone or in community with others and in public or
			 private, to manifest his religion or belief in teaching, practice, worship and
			 observance;
		Whereas the Universal Declaration of Human Rights lists
			 Iran as one of the countries that remains a chronic and systematic violator of
			 religious freedom; and
		Whereas in October 2012, the United Nations
			 Special Rapporteur on Human Rights in Iran has stated that a wide range of
			 human rights violations, including illegal limits on freedom of expression,
			 failures of legal due process, attacks on freedom of religion, and the wrongful
			 imprisonment of children: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the Government of Iran for its
			 persecution of religious minorities, including Saeed Abedini;
			(2)calls on the
			 Government of Iran to release Saeed Abedini to the United States; and
			(3)calls on the United States Government to
			 work aggressively for the quick release of Saeed Abedini by designating
			 additional Iranian officials, as appropriate, for human rights abuses pursuant
			 to section 105 of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010.
			
